Exhibit 10.49
SETTLEMENT AGREEMENT AND AMENDMENT TO LICENSE AGREEMENT
THIS SETTLEMENT AGREEMENT AND AMENDMENT TO LICENSE AGREEMENT (“Agreement”) is
entered into as of this 24th day of November, 2009 (“Effective Date”) by and
between QLT INC., a Canadian corporation formerly known as QLT Therapeutics,
Inc. (“QLT”), and THE GENERAL HOSPITAL CORPORATION, d/b/a Massachusetts General
Hospital, a Massachusetts non-profit corporation (“MGH”).
WHEREAS, QLT and MGH are joint owners of U.S. Patent No. 5,793,349 (the “‘349
Patent”), and entered into a License Agreement, effective December 8, 1998, (the
“License Agreement”) regarding the ‘349 Patent and “Patent Rights” relating
thereto as defined therein;
WHEREAS, QLT and MGH are parties to a lawsuit in the United States District
Court for the District of Massachusetts, Civil Action No. 09-cv-10364 (WGY)
(“the Lawsuit”), regarding the ‘349 Patent, the License Agreement, a Side-Letter
to the License Agreement dated December 4, 1998, and various issues in
connection therewith and related to a series of separate actions involving
Massachusetts Eye and Ear Infirmary (“MEEI”);
WHEREAS, QLT and MGH have agreed to settle the Lawsuit, amend the License
Agreement, and release all claims in connection with the subject matter of the
Lawsuit and License Agreement (except such claims as may arise from this
Agreement) in accordance with the terms of this Agreement.
NOW, THEREFORE, in consideration of the foregoing promises and mutual covenants
and conditions contained herein and other good and valuable consideration, the
sufficiency of which is hereby acknowledged, the parties agree as follows:

  1.   Payment and Amendment to License Agreement: In consideration of the terms
and conditions hereof, QLT shall pay MGH the total sum of $20,000,000 (twenty
million dollars). This sum shall be paid by wire transfer, as directed by MGH in
writing, and shall be made no later than December 1, 2009. This amount shall
constitute payment in full of all royalty obligations under the License
Agreement, through the expiration of the ‘349 Patent and related Patent Rights,
and upon receipt of this payment, the License Agreement shall be considered
fully paid up. This payment shall be in full and complete satisfaction of all
obligations QLT has, may have, or may have had under any circumstances in
connection with the subject matter of the Lawsuit, the License Agreement, the
Patent Rights, and sales of Visudyne anywhere in the world, and QLT shall have
no other or further payment obligations to MGH, or to any person or entity
affiliated with MGH, in connection therewith. For avoidance of doubt, the
parties further agree that the Side Letter dated December 4, 1998, is now void
and of no further force or effect.

 

1 of 4



--------------------------------------------------------------------------------



 



  2.   MGH Release of QLT: In consideration of the payment and amendment of the
License Agreement set forth herein, MGH, on behalf of itself and its officers,
directors, employees, and any other current or formerly affiliated persons or
entities who may claim any right to compensation in connection with the subject
matter of the Lawsuit, License Agreement, Patent Rights, or sales of Visudyne
(the “MGH Releasors”), hereby releases QLT and its officers, directors,
employees, and any other current or formerly affiliated persons or entities who
acted for or on behalf of QLT in connection with the subject matter of the
Lawsuit, License Agreement, Patent Rights, or sales of Visudyne (the “QLT
Releasees”) from and against any and all claims or causes of action, of whatever
nature, the MGH Releasors have, have had, or may have against the QLT Releasees
relating in any way to the subject matter of the Lawsuit, the License Agreement,
the Patent Rights, or sales of Visudyne anywhere in the world, from the
beginning of time and through the end of time, except for claims arising out of
the express terms of this Agreement and except for claims arising from future
conduct with respect to provisions of the License Agreement that are not amended
or affected by this Agreement (e.g., QLT’s going forward indemnification
obligations). QLT represents that there are no current claims against it that
would trigger indemnification obligations under the License Agreement.

  3.   QLT Release of MGH: In consideration of the terms and conditions hereof,
QLT, on behalf of itself and its officers, directors, employees, and any other
current or formerly affiliated persons or entities who acted for or on behalf of
QLT in connection with the subject matter of the Lawsuit, License Agreement,
Patent Rights, or sales of Visudyne (the “QLT Releasors”), hereby releases MGH
and its officers, directors, employees, and any other current or formerly
affiliated persons or entities who acted for or on behalf of MGH in connection
with the subject matter of the Lawsuit, License Agreement, Patent Rights, or
sales of Visudyne (the “MGH Releasees”) from and against any and all claims or
causes of action, of whatever nature, the QLT Releasors have, have had, or may
have against the MGH Releasees relating in any way to the subject matter of the
Lawsuit, the License Agreement, the Patent Rights, or sales of Visudyne anywhere
in the world, from the beginning of time and through the end of time, except for
claims arising out of the express terms of this Agreement and except for claims
arising from future conduct with respect to provisions of the License Agreement
that are not amended or affected by this Agreement (e.g., MGH’s warranty that it
has not assigned or conveyed any interest in the Patent Rights inconsistent with
the rights granted to QLT).

  4.   Dismissal of the Lawsuit: Within 3 (three) business days of the receipt
by MGH of the payment set forth in Paragraph 1 above, the parties shall execute
and file a stipulation of dismissal, (a) dismissing the Lawsuit referred to
above, and all claims and counterclaims asserted in connection therewith, with
prejudice; and (b) providing that the United States District Court for the
District of Massachusetts shall retain jurisdiction solely for the purpose of
enforcing the provisions of this Agreement.

  5.   Power to Enter into This Agreement: QLT and MGH each represent and
warrant that they have the power to enter into this Agreement, and all of the
provisions, covenants and releases set forth herein, and that they have not
transferred or otherwise assigned any of the claims or causes of action that
have been released in connection herewith.

 

2 of 4



--------------------------------------------------------------------------------



 



  6.   Execution of Documentation: The parties agree to cooperate fully and to
execute any and all supplementary documents and take all additional action that
may be necessary and appropriate to give full force and effect to the terms and
intent of this Agreement that are not inconsistent with its terms. Executed
facsimile or PDF email transmissions of this Agreement and such supplementary
documentation shall be deemed originals and shall be fully enforceable.

  7.   Choice of Law: This Agreement shall be governed by the laws of the
Commonwealth of Massachusetts, without regard to any choice of law principles.
The parties expressly agree that the United States District Court for the
District of Massachusetts shall retain jurisdiction over the Lawsuit solely for
the purpose of enforcing this Agreement. In the event a proceeding is necessary
to enforce the terms of this Agreement, the prevailing party shall be entitled
to recover its reasonable attorneys’ fees.

  8.   Entire Agreement: This Agreement embodies the entire understanding of the
parties. All prior representations and agreements, whether oral or in writing,
have been merged into and replaced by this Agreement. The parties further
acknowledge that they have been represented by counsel, and are not relying on
any representations made by the other in entering into this Agreement. The
parties expressly waive any right to seek rescission of this Agreement or to
otherwise assert any claims whatsoever based on the subsequent discovery of any
unknown fact or circumstance that relates in any way to the subject matter
hereof. The parties agree that the Arbitration Agreement dated March 2, 2007
shall not be impacted by this Agreement and shall remain in full force and
effect. The parties are not currently contemplating invoking arbitration under
the Arbitration Agreement.

  9.   Successors and Assigns: This Agreement shall inure to the benefit of and
be binding upon the Parties and their respective heirs, executors, successors,
and assigns.

 

3 of 4



--------------------------------------------------------------------------------



 



  10.   Counterparts: This Agreement may be executed by each of the parties in
counterparts with the same effect as if the Parties had signed the same copy.

     
QLT INC.
  THE GENERAL HOSPITAL CORPORATION,
d/b/a Massachusetts General Hospital  
By: /s/ Robert Butchofsky
  By: /s/ Frances Toneguzzo  
Name: Robert Butchofsky
  Name: Frances Toneguzzo  
Its: President and Chief Executive Officer
  Its: Director of Research and Licensing  
Date: November 24, 2009
  Date: November 24, 2009

 

4 of 4